DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and claims dependent upon claim 1, claim 16 and claim 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, Claim 1, line 11 recites the limitation: "the sensor data and the resultant data".  There is insufficient antecedent basis for this limitation in the claim.
In addition, Claim 16, lines 2-3 recite the limitation: "the at least one additional camera”.  There is insufficient antecedent basis for this limitation in the claim.
Further, Claim 22, line 4 recites the limitation: “the system”.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, Claim 22, lines 10-11 recites the limitation: "the sensor data and the resultant data".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 14, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Application No. 3618012 (Denso Ten LTD).
	Regarding claim 1, Denso Ten LTD discloses: “a system for capturing digital images (FIG. 1A – FIG. 1C; [0010]: “FIGS. 1A to 1C are diagrams for explaining operations of the data collection system”) containing objects of interest along a first section of a roadway ([0013]: “the on-vehicle device 50 each monitor output data from the sensors and the camera. If an event that satisfies the stored data collection condition occurs, the on-vehicle device 50 each store real data R in a storage device”; [0052]: “transmitted to the data collection apparatus 1 as the tag data T”; If the developer needs image data on a certain road, the developer refers to the tag data T in the data collection apparatus 1 to identify the vehicle that has passed on the object road”) and for transmitting object data pertaining to the objects of interest ([0013]: “The on-vehicle device 50 each generate and store therein tag data T corresponding to the real data R (vehicle state data) based on the real data R and the stored tag data generation data” [0052]: “The developer can acquire the image data from the vehicle via the data collection apparatus 1”) over a communications network to a server (FIG. 11: 7A; [0137]: “The controller 7A can transmit and receive various kinds of information to and from the other components via the communicator 6A and the network N”), the server located remotely from the system (FIG. 1A; [0010]: “As illustrated in FIG. 1A, the data collection system includes a user terminal 10, a data collection apparatus (server) 1”), the system comprising: a device having: a camera for obtaining the digital images (FIG. 1A-FIG. 1C: 50-1, 50-2, 50-3; [0010]: (when the on-vehicle device are indicated as a whole, they are referred to as on-vehicle device 50)”; “the on-vehicle device 50 preferably also serves as a drive recorder including a camera”); at least one sensor for acquiring sensor data ([0010]: “various sensors, such as an acceleration sensor and a global positioning system (GPS) sensor”; FIG. 11: 91-95; [0135]: “FIG. 11 also illustrates a vehicle speed sensor 91, a steering angle sensor 92, a G sensor 93, a camera 94, and a position information detector 95”) pertaining to the objects of interest contained in the digital images ([0135]: “The camera 94 photographs the surroundings of the vehicle”) ; and a memory (FIG. 11: 8A, 81A, 82A, 83A; [0141]: “The storage unit 8A corresponds to a RAM or an HDD, for example. The RAM or the HDD includes a tag information storage unit 81A, a real data storage unit 82A, and a collection condition storage unit 83A”) and processor (FIG. 11: 7A; [0137]: “The controller 7A can transmit and receive various kinds of information to and from the other components via the communicator 6A and the network N”) for executing image processing instructions 
for processing the digital images in order to generate the object data ([0047]: “The data collection apparatus 1 transmits an instruction for transmitting the real data to be collected to the on-vehicle device 50-1, 50-2, ... of the vehicle. Consequently, the data collection apparatus 1 extracts the object real data R (e.g., image data 230) accumulated in the on-vehicle device 50-1, 50-2, ... , thereby collecting the data”), the object data including the sensor information ([0136]: “The vehicle speed sensor 91, the steering angle sensor 92, the G sensor 93, the camera 94, and the position detection device 95 are connected to the on-vehicle device 50A”) and the resultant data representing the objects of interest ([0135]: “The camera 94 photographs the surroundings of the vehicle”); and a mounting component for mounting the device to a vehicle ([0002]: “data collection apparatuses that collect road information from on-vehicle device mounted on respective vehicles”), the vehicle for travelling along the roadway during operation of the camera ([0002]: “The data collection apparatuses select a vehicle from which the road information is to be collected based on positional information on the vehicles”); and a network interface (FIG. 11: 6A) for sending the object data over the communications network to the server during operation of the vehicle on the roadway” (FIG. 11: 6A; [0137]: “The on-vehicle device 50A includes a communicator 6A, a controller 7 A, and a storage unit 8A. The communicator 6A is a communication interface that transmits and receives information to and from the network N”).
	With respect to claim 2, Denso Ten LTD discloses: “the network interface is a component of the device” (FIG. 11: 6A, 50A; [0137]: “The communicator 6A is a communication interface that transmits and receives information to and from the network
N”).
	Regarding claim 3, Denso Ten LTD discloses: “the image processing instructions are configured to identify the objects of interest in the digital images ([0047]: “The data collection apparatus 1 transmits an instruction for transmitting the real data to be collected to the on-vehicle device 50-1, 50-2, ... of the vehicle. Consequently, the data collection apparatus 1 extracts the object real data R (e.g., image data 230) accumulated in the on-vehicle device 50-1, 50-2, ... , thereby collecting the data”) prior to said sending ([0013]: “Subsequently, the on-vehicle device 50 each monitor output data from the sensors and the camera”), the object data containing information pertaining to said identify” ([0013]: “If an event that satisfies the stored data collection condition occurs, the on-vehicle device 50 each store real data R in a storage device. The on-vehicle device 50 each generate and store therein tag data T corresponding to the real data R (vehicle state data) based on the real data R and the stored tag data generation data”).
	With respect to claim 14, Denso Ten LTD discloses: “the device is a smartphone ([0081]: The user terminal 10 is a terminal operated by the user and is a mobile phone such as a smartphone, a tablet terminal, a personal digital assistant (PDA), a desktop personal computer (PC), or a notebook PC, for example”) and the communications network is the Internet” ([0069]: “the general user using a terminal … connected to the Internet”; [0194]: “The data collection apparatus 1B is a cloud server that provides cloud services via the network N, such as the Internet and a mobile phone network”).
	With respect to claim 20, Denso Ten LTD discloses: “the image processing instructions include utilizing the sensor data for said processing of the digital images” ([0010]: “various sensors, such as an acceleration sensor and a global positioning system (GPS) sensor”; FIG. 11: 91-95; [0135]: “FIG. 11 also illustrates a vehicle speed sensor 91, a steering angle sensor 92, a G sensor 93, a camera 94, and a position information detector 95”; ([0047]: “The data collection apparatus 1 transmits an instruction for transmitting the real data to be collected to the on-vehicle device 50-1, 50-2, ... of the vehicle. Consequently, the data collection apparatus 1 extracts the object real data R (e.g., image data 230) accumulated in the on-vehicle device 50-1, 50-2, ... , thereby collecting the data”).
	With respect to claim 22, Denso Ten LTD discloses: “a method for capturing digital images ([0164]: “FIG. 13 is a flowchart 12 of the procedure performed by the data collection apparatus1A according to the embodiment. This processing is repeatedly performed while the data collection apparatus 1A is operating”) containing objects of interest along a first section of a roadway ([0013]: “the on-vehicle device 50 each monitor output data from the sensors and the camera. If an event that satisfies the stored data collection condition occurs, the on-vehicle device 50 each store real data R in a storage device”; [0052]: “transmitted to the data collection apparatus 1 as the tag data T”; If the developer needs image data on a certain road, the developer refers to the tag data T in the data collection apparatus 1 to identify the vehicle that has passed on the object road”) and for transmitting object data pertaining to the objects of interest ([0013]: “The on-vehicle device 50 each generate and store therein tag data T corresponding to the real data R (vehicle state data) based on the real data R and the stored tag data generation data” [0052]: “The developer can acquire the image data from the vehicle via the data collection apparatus 1”) over a communications network to a server (FIG. 11: 7A; [0137]: “The controller 7A can transmit and receive various kinds of information to and from the other components via the communicator 6A and the network N”), the server located remotely from the system (FIG. 1A; [0010]: “As illustrated in FIG. 1A, the data collection system includes a user terminal 10, a data collection apparatus (server) 1”), the method stored instructions for execution by a processor: obtaining the digital images by a camera mounted by a mounting component to a vehicle ([0002]: “data collection apparatuses that collect road information from on-vehicle device mounted on respective vehicles”), the vehicle for travelling along the roadway during operation of the camera; acquiring sensor data ([0010]: “various sensors, such as an acceleration sensor and a global positioning system (GPS) sensor”; FIG. 11: 91-95; [0135]: “FIG. 11 also illustrates a vehicle speed sensor 91, a steering angle sensor 92, a G sensor 93, a camera 94, and a position information detector 95”) pertaining to the objects of interest contained in the digital images ([0135]: “The camera 94 photographs the surroundings of the vehicle”); executing image processing instructions for processing the digital images in order to generate the object data ([0047]: “The data collection apparatus 1 transmits an instruction for transmitting the real data to be collected to the on-vehicle device 50-1, 50-2, ... of the vehicle. Consequently, the data collection apparatus 1 extracts the object real data R (e.g., image data 230) accumulated in the on-vehicle device 50-1, 50-2, ... , thereby collecting the data”), the object data including the sensor information ([0136]: “The vehicle speed sensor 91, the steering angle sensor 92, the G sensor 93, the camera 94, and the position detection device 95 are connected to the on-vehicle device 50A”) and the resultant data representing the objects of interest ([0135]: “The camera 94 photographs the surroundings of the vehicle”); and sending the object data over the communications network to the server during  (FIG. 11: 6A; [0137]: “The on-vehicle device 50A includes a communicator 6A, a controller 7 A, and a storage unit 8A. The communicator 6A is a communication interface that transmits and receives information to and from the network N”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Denso Ten LTD in view of US Patent Application Publication No. 20200394411 (Dahlberg et al).
	Claims 4-7, 10 and 21 are ultimately dependent upon claim 1.  As discussed above, claim 1 is disclosed by Denso Ten LTD.  Thus, those limitations of claims 4-7, 10 and 21 that are recited in claim 1 are also disclosed by Denso Ten LTD.  
	However, Denso Ten LTD does not clearly disclose the remaining limitations of the claims.  To that end with respect to claim 4, Dahlberg et al. discloses: “the image processing instructions are configured to exclude discard data from the object data, the discard data pertaining to image content of the digital images other than the information pertaining to said identify” ([0020]: “automated determination of the region of interest and/or the region of exclusion may be implemented by use of object detection or object classification algorithms. When an object is detected by such an algorithm, the person identifier of the object may be analyzed to conclude if the object is the object of interest. If yes, the region of interest can be determined such that it covers (i.e., encloses) the object of interest. If no, a region of exclusion may instead be determined such that it covers the object which thereby forms an object to be excluded”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Denso Ten LTD with the invention of Dahlberg et al. in order to detection of objects to be included in a region of exclusion  (e.g., see Dahlberg et al. @ [0020]). 
	Regarding claim 5, Dahlberg et al. discloses: “the discard data includes at least a portion of the image data of the objects of interest” ([0013]: “The method takes a digital image as input and provides an output image in which an object of interest, for example a human, is highlighted. By highlighting an object of interest is in this context meant that the object of interest is viewable while other parts of the image is made non-recognizable by masking, concealing or even removal”).
	With respect to claim 6, Dahlberg et al. discloses: “the discard data is generated using an image blurring function of the image processing instructions” ([0017]: “As used herein “masked” means manipulated image data or concealed image data such that it is not possible to identify the image content. Non-limiting examples of manipulation are blurring”).
	Regarding claim 7, Dahlberg et al. discloses: “the image processing instructions are configured to exclude discard data from the object data, the discard data pertaining to image content of the digital images other than the information pertaining to the resultant data representing the objects of interest” ([0013]: “The method takes a digital image as input and provides an output image in which an object of interest, for example a human, is highlighted. By highlighting an object of interest is in this context meant that the object of interest is viewable while other parts of the image is made non-recognizable by masking, concealing or even removal”; [0049]: “an object detection algorithm may be performed on the image 100 to detect any present objects. This would, ideally, result in a detection of all imaged persons 12, 14, 16, 18 and the detection may be visualized (on a display) for a user by overlaying the image 100 with boxes surrounding each person. From the result, a boxed image area may be selected as the region of interest”).
	With respect to claim 10, Dahlberg et al. discloses: “the image processing instructions are further configured for excluding potential objects of interest from the object data” ([0013]: “The method takes a digital image as input and provides an output image in which an object of interest, for example a human, is highlighted. By highlighting an object of interest is in this context meant that the object of interest is viewable while other parts of the image is made non-recognizable by masking, concealing or even removal”; [0049]: “an object detection algorithm may be performed on the image 100 to detect any present objects. This would, ideally, result in a detection of all imaged persons 12, 14, 16, 18 and the detection may be visualized (on a display) for a user by overlaying the image 100 with boxes surrounding each person. From the result, a boxed image area may be selected as the region of interest”).
	Regarding claim 21, Dahlberg et al. discloses: “the discard data includes at least one whole image frame which is excluded from the object data” ([0031]: “The determination of further regions of exclusion may be performed in selected images according to a predetermined schedule, such as in every ten or twenty image frames”).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Denso Ten LTD in view of US Patent Application Publication No. 20170200061 (Julian et al.).
	Claims 8 and 11 are dependent upon claim 1.  As discussed above, claim 1 is disclosed by Denso Ten LTD.  Thus, those limitations of claims 8 and 11 that are recited in claim 1 are also disclosed by Denso Ten LTD.  
	However, Denso Ten LTD does not clearly disclose the remaining limitations of the claims.  To that end with respect to claim 8, Julian et al. discloses: “the image processing ([0033]: “bounding boxes for objects may be produced by a neural network”; [0034]: “a neural network may have been trained to detect objects based on a neural network architecture and/or training framework that has demonstrated a desired performance on an object detection benchmark”) configured for determining the objects of interest in the digital images” ([0013]: “trained to detect and classify objects that are relevant to driving, such as traffic lights, traffic signs, and vehicles”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Denso Ten LTD with the invention of Julian et al. in order to provide detection of objects with neural networks (e.g., see Julian et al. @ [0013], [0033]). 
	Regarding claim 11, Julian et al. discloses: “the object data includes detection, classification and/or segmentation information of the objects of interest in the digital images” {[0013]: “trained to detect and classify objects that are relevant to driving, such as traffic lights, traffic signs, and vehicles”; [0034]: “a neural network may have been trained to detect objects based on a neural network architecture and/or training framework that has demonstrated a desired performance on an object detection benchmark”).





	
Claims 9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Denso Ten LTD in view of US Patent No. 6,282,362 (Murphy et al). 
Claims 9, 13 and 18 are dependent upon claim 1.  As discussed above, claim 1 is disclosed by Denso Ten LTD.  Thus, those limitations of claims 9, 13 and 18 that are recited in claim 1 are also disclosed by Denso Ten LTD.  
Denso Ten LTD does not clearly disclose the remaining limitations of the claims.  To that end with regarding claim 9, Murphy et al. discloses: “the sensor data includes geo positioning data for each of the digital images, the geo positioning data associated with the objects of interest” ([ABSTRACT]: “A geographical position/image capturing system stores object images and position coordinates as digital data. The system incorporates a geo-addressed map data base and geo-positioning device for relating the position of the system at the time the image is captured to the captured digital image data and the geo-addressed map”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Denso Ten LTD with the invention of Murphy et al. geo-positioning information at the time an image is captured (e.g., see Murphy et al. @ [ABSTRACT]). 
	Regarding claim 13, Murphy et al. discloses: The system of claim 1, wherein the sensor information includes geo positioning data associated with the objects of interest and time and date information (Col. 2, lines 2-4: “the selected image, corresponding to the selected place and/or time and date data, is reproduced and displayed”) of the digital images when acquired” ([ABSTRACT]: “A geographical position/image capturing system stores object images and position coordinates as digital data. The system incorporates a geo-addressed map data base and geo-positioning device for relating the position of the system at the time the image is captured to the captured digital image data and the geo-addressed map”).
	With respect to claim 18, Murphy et al. discloses: “the image processing instructions include encryption of the object data once the objects of interest have been identified in the digital images” (Col. 1, lines 18-22: “Encryption of the digital data as recorded may also be performed using the geographical position data as at least part of an encryption/decryption key to provide secure authentication of recorded data”).

12 is rejected under 35 U.S.C. 103 as being unpatentable over Denso Ten LTD in view of Julian et al. and US Patent Application Publication No. 20180330526 (Corcoran).
	Claim 12 is dependent upon claim 11.  As discussed above, claim 11 is disclosed by the combination of Denso Ten LTD and Julian et al.  Thus, those limitations of claim 12 that are recited in claim 11 are also disclosed by the combination of Denso Ten LTD and Julian et al.   
	However, the combination of Denso Ten LTD and Julian et al. does not clearly disclose the remaining limitations of the claim.  To that end with respect to claim 12, Corcoran discloses: “the objects of interest data includes object type and position of the objects of interest in the digital images” ([0007]: “The image data frames are processed to identify an object of interest, which is classified among a set of object types and the location of an identified object of interest is determined as a function of time”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Denso Ten LTD and Julian et al. with the invention of Corcoran in order to provide both object type and location information of an object of interest (e.g., see Corcoran @ [0007]).

Claims 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Denso Ten LTD in view of US Patent Application Publication No. 20190034735 (Cuban et al). 
	Claims 15 -17 are ultimately dependent upon claim 1.  As discussed above, claim 1 is disclosed by Denso Ten LTD.  Thus, those limitations of claims 15 -17 that are recited in claim 1 are also disclosed by Denso Ten LTD.  
	However, Denso Ten LTD does not clearly disclose the remaining limitations of the claims.  To that end with regarding claim 15, Cuban et al. discloses: “the system has at least one additional camera” (FIG. 7: 722, 724; [0033]: “The illustrated detection device also includes a camera subsystem 722 that includes a pair of matched cameras 724 for stereoscopic video capture and a camera controller 726 for controlling the cameras”).  It Denso Ten LTD with the invention of Cuban et al. in order to provide an additional camera (e.g., see Cuban et al. @ [0033]).
	With respect to claim 16, Cuban et al. discloses: “a type of the camera and the at least one additional camera are selected from the group consisting of: Telephoto; Wide Angle; and Night Vision” ([0033]: “Each camera can also be configured to perform tasks such as autofocusing, zoom (optical or digital), brightness and color adjustments, and the like”).
	Regarding claim 17, Cuban et al. discloses: “the camera or the at least one camera is selected at a time to facilitate use different camera optics for different detection situations” ([0033]: “Each camera may be part of an assembly that includes appropriate optics, lenses, focusing elements, shutters, and other such elements for image capture by a single camera, set of cameras, stereoscopic camera assembly including two matched cameras, or other such configuration”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Denso Ten LTD in view of US Patent Application Publication No. 20040218052 (DiDomenico et al). 
	Claim 19 is dependent upon claim 1.  As discussed above, claim 1 is disclosed by Denso Ten LTD.  Thus, those limitations of claim 19 that are recited in claim 1 are also disclosed by Denso Ten LTD.  
	However, Denso Ten LTD does not clearly disclose the remaining limitations of the claims.  To that end regarding claim 19, DiDomenico et al. discloses: “said sending occurs simultaneously ([0004]: “areas where multiple cameras are used to collect data across multiple lanes of a roadway”; [0006]: “a first digital video image collector positioned to capture a first data file that is representative of a visual image of at least one feature of a first vehicle moving on a roadway”) while continuing collection and processing of additional digital images for a second section of the roadway different from the first section of the roadway” ([0007]: “Optionally, the system also includes a second digital video image collector positioned to capture a second data file that is representative of a visual image of at least one feature of a second vehicle moving on a roadway”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Denso Ten LTD with the invention of DiDomenico et al. in order to provide an additional camera to collect digital images from a different roadway (e.g., see  DiDomenico et al. @ [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/Myron Wyche/                    3/6/2022
Primary Examiner               AU2644